Citation Nr: 1439922	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-19 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for high blood pressure/hypertension, also claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for "Gulf War Syndrome."

5.  Entitlement to service connection for chronic upper respiratory infections, also claimed as due to undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, also claimed as due to undiagnosed illness.

7.  Entitlement to service connection for the bilateral knee disability, to include as secondary to service-connected chronic right ankle sprain.

8.  Entitlement to service connection for chronic headaches, also claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992, with service in Kuwait.  The Veteran earned, among other things, a Combat Action Ribbon for his combat service in Operations Desert Shield/Storm.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran requested a hearing before the Board, but failed to appear for his October 2010 scheduled hearing despite notification being sent to his last known address.  The case was remanded to the RO in November 2011.  At that time, the issue of service connection for psychiatric disorder was on appeal, but that benefit was granted to the Veteran by the RO in November 2012; accordingly, it is no longer on appeal.  

The Board is satisfied that there has been substantial compliance with the remand directives as to the issues decided herein and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for skin disorder, bilateral knee disability, and chronic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran does not have a current left ankle disability.  

3.  The Veteran's current morbid obesity is a condition instead of a disease or injury which can be subject to service connection.

4.  The Veteran does not have a currently diagnosed Gulf War Syndrome disorder.  

5.  The Veteran does not have a current chronic respiratory disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for obesity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

4.  The criteria for service connection for "Gulf War Syndrome" are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

5.  The criteria for service connection for chronic upper respiratory infections are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in 2005 and March 2006 letters.  

VA has obtained all service treatment records which are available; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2006, 2011, and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations, taken together, are adequate as they provide all information necessary to decide the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular-renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability." A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).  

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).  

The Board notes that the Veteran's service treatment records are apparently incomplete.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Hypertension 

Available service treatment records show the Veteran had a pre-service high blood pressure reading, although his entrance examination did not note hypertension or any other chronic defect.  The Board previously remanded the claim for a medical opinion that addressed whether hypertension pre-existed service.  

At the December 2011 VA examination, the Veteran reported that he "thinks" he was told once in service that he had high blood pressure, but was never started on any medication.  He further stated that after service he saw physicians once or twice a year but was not told he had hypertension until he was started in medication in approximately 2005.  The examiner noted the first report of a history of hypertension was in July 2005, and it appears that the Veteran was given the diagnosis of hypertension in December 2008, after he presented with a blood pressure of 150/82.  Blood pressures had been 124/80 and 128/80 on evaluations in February 2006 and October 2007, when he was on no medication, and he had had a complete physical in August 2005, without hypertension being noted.  The examiner in December 2011 concluded that the Veteran did not have hypertension prior to service; rather he had an elevated blood pressure reading and an elevated pulse.  The examiner further opined that it was less likely than not that the Veteran's hypertension began during the Veteran's service.  The examiner considered service medical information and the Veteran's report of hypertension beginning in 1992, and other information including that discussed in the earlier reports he mentioned and which are mentioned above, in doing so.  The reasons given included that the Veteran's blood pressure was normal in 2006 and 2007 and that he was started on Lisinopril for renal protection due to diabetes in 2007 and did not have elevated blood pressure until 2008.  

Since the Veteran's hypertension is a known clinical diagnosis instead of an undiagnosed illness and was not manifest in service or within 1 year of separation, and the evidence indicates that it is unrelated to service, service connection is not warranted for it.   

Left ankle

Service treatment records do not show any left ankle problems.  Additionally, a left ankle disability has not been diagnosed currently, or at any time during the appeal, and on VA examination in January 2012, the Veteran's left ankle was examined, including by X-rays, and it was found to be normal on examination, with no pathology.  In the absence of a current disability, even in consideration of the Veteran's Persian Gulf service, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The evidence does not show an undiagnosed illness.  Instead, there are no objective indications of a qualifying chronic disability.  The evidence shows no pathology at all.  

Obesity 

The February 2006 VA examination report shows that the Veteran has a morbid obesity condition.  Obesity or being overweight, a particularity of body type, alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown , 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability. 

Gulf War Syndrome

The Veteran has claimed service connection for Gulf War Syndrome.  However, there is no diagnosis of a Gulf War Syndrome disorder of record, nor, parenthetically, is there any indication of what it is if it is present.  In the absence of a currently diagnosed disorder, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

Chronic upper respiratory infections

The Veteran claims service connection for chronic upper respiratory infections and stated in August 2005 that during Desert Storm and Desert Shield service, he was exposed to hazardous materials, oil fire smoke and chemical agents.  

On VA examination in December 2011, the Veteran reported that he was treated for bronchitis within the past week.  The examiner reviewed the record and noted that the first medical record documenting treatment for a respiratory condition was in September 1995, when a sore throat and congestion were complained of and the Veteran was assessed as having an upper respiratory infection and sinusitis.  He was seen again in October 2000 for follow-up of sinus drainage, an itchy throat, and cough.  Then, in September 2003, he was seen for complaints of nasal congestion for 1 1/2 weeks and was assessed as having upper respiratory infection and bronchitis.  In February 2004, he was seen for cough, and he was assessed as having acute bronchitis.  Later in February 2004, he complained of cough, congestion, and runny nose, and was assessed as having sinusitis.  He was seen in November 2004 for cough, sore throat, and sinus pain, and was assessed as having acute bronchitis.  In February 2005, he was seen for runny nose, cough, fever, and sputum, and was assessed as having sinusitis and upper respiratory infection.  Pharyngitis was noted in July 2005 and upper respiratory infection for 2 weeks was noted in December 2008.  The examiner noted that there are no other notes documenting treatment for upper respiratory infection illnesses since 2008.  The examiner also noted that there are 3 documented episodes of acute bronchitis treated in 2001, 2003, and 2004 (there was treatment for bronchitis in November 2004, which was after the claim was filed, so it counts as current).  The examiner also noted that there was no documentation of a respiratory infection during service.  

The examiner indicated that there was no chronic respiratory condition.  He noted that the Veteran has had no documented occurrence of bronchitis since 2004, and that there are no records documenting chronic bronchitis or other chronic conditions.  He opined that the cough reported by the Veteran is most likely due to sinus/allergy symptoms or possibly due to Lisinopril, and that his shortness of breath is most likely due to morbid obesity and deconditioning.  He further opined that the diagnosed condition was less likely than not related to the Veteran's Gulf War Service or any other incident of his service.   

In light of the above, the Board concludes that service connection is not warranted for chronic upper respiratory infections or other respiratory disorder, including in light of 38 C.F.R. § 3.317.  The evidence indicates that the Veteran does not have a chronic respiratory disorder.  Instead, he has had short-lived respiratory illnesses which have been resolved, and he has shortness of breath which is most likely due to his morbid obesity and deconditioning.  His reported cough is most likely due to sinus/allergy symptoms or due to Lisinopril, according to the examiner.    


ORDER

Service connection for high blood pressure/hypertension is denied.

Service connection for left ankle disability is denied.

Service connection for obesity is denied.

Service connection for Gulf War Syndrome is denied.

Service connection for chronic upper respiratory infections, to include as due to undiagnosed illness, is denied.


REMAND

The Veteran's skin disorder claim was filed in August 2004.  In August 2005, the Veteran stated that during his Desert Storm and Desert Shield service, he was exposed to hazardous materials, oil fire smoke and chemical agents.  Contact dermatitis was noted in September 2004, and hemangiomas were found on VA examination in February 2006.  The examiner in February 2006 did not opine on whether they were related to service.  On VA examination in January 2012, the examiner rendered a nexus opinion only with respect to the matter of seborrheic keratoses.  Remand for medical nexus opinions on the matters of whether the Veteran's September 2004 contact dermatitis or February 2006 hemangiomas (and any other skin disorder found on examination) is related to service is required.  38 C.F.R. § 3.159.  

The Veteran claims service connection for bilateral knee disability as secondary to his service-connected right ankle sprain.  A January 2012 VA examination found that he has arthritis of his knees.  Medical opinions are needed on the matters of whether the Veteran's arthritis of either knee was caused or aggravated by his service-connected right ankle sprain disability, to comply with 38 C.F.R. § 3.159.

The RO service-connected anxiety disorder with PTSD in November 2012.  Shortly before that, in December 2011, in explaining why the Veteran's headaches were not likely related to service, a VA examiner noted the Veteran's report that stress was a contributing factor to his headaches, and the examiner indicated that his headaches were consistent with tension headaches.  This fairly raises the matter of secondary service connection for the Veteran's headaches as secondary to his service-connected anxiety disorder with PTSD.  Under 38 C.F.R. § 3.159, a VA examination is required as indicated below.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the etiology of his September 2004 contact dermatitis and February 2006 hemangiomas and any other skin disorder now present.  The claims file must be provided to the examiner for review in conjunction with the examinations.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that the contact dermatitis diagnosed in September 2004 or hemangiomas diagnosed in February 2006, or any skin disorders now present or present at any time since August 2004 even if resolved, are related to service, to include exposure to hazardous materials, oil fire smoke, and chemical agents?  For the purposes of the opinions, the examiner should assume that the Veteran was exposed to hazardous materials, oil fire smoke, and chemical agents in service.  

A complete rationale must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Schedule the Veteran for an appropriate examination to determine the etiology of the arthritis of his knees.  The claims file must be provided to the examiner for review in conjunction with the examinations.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

a) Is it at least as likely as not (a probability of at least 50 percent or higher) that the arthritis of either knee was proximately due to or caused by the service-connected right ankle sprain? 

b) Is it at least as likely as not (a probability of at least 50 percent or higher) that such disorder has been aggravated by the service-connected right ankle sprain?

A complete rationale must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate examination to determine the etiology of the Veteran's headaches.  The claims file must be provided to the examiner for review in conjunction with the examinations.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

a) Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current headaches are proximately due to or caused by the service-connected anxiety disorder with PTSD; or are a symptom of it? 

b) Is it at least as likely as not (a probability of at least 50 percent or higher) that such disorder has been aggravated by the service-connected anxiety disorder with PTSD?

A complete rationale must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


